Citation Nr: 1139328	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  08-00 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1969 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1.  In a December 1972 rating decision, the RO denied entitlement to service connection for a low back disorder.  The Veteran did not perfect an appeal of that decision.

2.  Evidence received since the December 1972 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder, and raises a reasonable possibility of substantiating the claim.

3.  The evidence of record does not show that the Veteran's low back disorder is related to his military service.  

4.  The evidence of record does not show that the Veteran's hypertension had its onset in or is related to the Veteran's military service.

5.  The evidence of record does not show that the Veteran currently has a PTSD diagnosis that is related to his military service.


CONCLUSIONS OF LAW

1.  The December 1972 RO decision which denied the Veteran's claim of entitlement to service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a); 20.1103 (2010).

2.  Subsequent to the December 1972 RO decision, new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

4.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

5.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in April 2006, July 2007, and March 2009, the Veteran was notified of the information and evidence necessary to substantiate his claims.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA told the Veteran what information he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess in the July 2007 letter, wherein VA informed the Veteran as to the type of evidence necessary to establish a disability rating or effective date.  Adequate notice has been provided to the Veteran prior to the transfer and certification of his case to the Board, and thus, compliance with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been met.  

In regard to the Veteran's claims for service connection for a low back disorder and hypertension, VA examinations were not conducted.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, examinations are not needed because the Veteran's service treatment records are entirely negative for any indication of any low back injuries or blood pressure disorders.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that reflected that he suffered an event, injury, or disease in service that may be associated with his symptoms).  Moreover, there is no question that he currently has a low back and hypertension diagnoses, but for reasons that will be more fully discussed on the merits below, there is no indication in the record of a causal connection between his diagnoses and the Veteran's period of service or any incident therein.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (noting that the Board has no obligation to obtain a medical opinion when there is no competent evidence that the appellant's disability or symptoms are associated with his service).  Accordingly, it is not necessary to obtain medical examinations or medical opinions in order to decide these claims.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. Principi, 18 Vet. App. 512, 517 (2004).

The duty to assist also has been fulfilled as VA and private medical records, and records from the Social Security Administration, relevant to these claims have been requested and obtained and the Veteran has been provided with VA examinations for his claim for service connection for PTSD.  The Board finds that the available medical evidence is sufficient for an adequate determination of these claims.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.

New and Material Evidence

In this case, the Veteran asserts that he has submitted new and material evidence to reopen his claim of entitlement to service connection for a low back disorder and that the evidence is otherwise sufficient to award service connection for this disability.

The RO does appear to have reopened the Veteran's claims for service connection, as reflected in the September 2006 rating decision.  However, the question of whether new and material evidence has been received to reopen a claim must be addressed by the Board regardless of any RO action.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

By way of the December 1972 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a low back disorder.  In denying the claim, the RO highlighted that the service treatment records did not show that he sustained any type of back injuries during his military service and that his claim of a in-service back injury was not shown by the evidence of record.  The RO also noted that an October 1972 VA examination revealed lumbarization of S-1, with no additional abnormalities.  The RO essentially determined that the Veteran's lumbarization was a constitutional or developmental abnormality that was not considered a disability under the law.  At the time of the December 1972 rating decision, the claims file included the Veteran's service treatment records and his lay statements reporting that he injured his back on two occasions while on active duty.  Also of record was the October 1972 VA examination report, which shows that the Veteran was diagnosed with low back pain of uncertain musculoskeletal etiology.

In May 2005, the Veteran submitted his application to reopen the previously denied low back disorder claim.  He reiterated that he injured his low back in May 1970 and in the spring of 1971, while on active duty.  The Veteran reported that he continued to have problems with his back ever since the claimed in-service injuries.

Subsequently, the RO obtained the Veteran's private and VA medical records.  These records included an October 2010 private X-ray examination report showing that the Veteran was diagnosed with degenerative disc disease of the lumbar spine.  Additional VA and private medical records show treatment for unrelated conditions.  

In light of the foregoing, new and material evidence has been received to reopen the claim for service connection for a low back disorder.  The new evidence, in part, consists of the October 2010 private X-ray report showing a diagnosis of lumbar spine degenerative disc disease and the Veteran's competent reports of a continuity of low back symptomatology due to this diagnosis.  This is clearly new it was not previously of record and not previously considered.  It is also material, in that it constitutes medical and lay evidence as to whether the Veteran currently has a low back disorder that is related to his military service, evidence which was not of record at the time of the December 1972 rating decision.  This evidence is neither cumulative nor redundant of other evidence and raises a reasonable possibility of substantiating the Veteran's claim.  

For the purpose of determining if new and material evidence has been received, the Board may not consider the credibility of the newly submitted evidence but must presume that newly submitted evidence is credible.  See Duran v. Brown, 7 Vet. App. 216, 220 (1994); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Presuming such evidence is credible for the limited purpose of ascertaining its materiality, the above evidence would therefore relate to an unestablished fact necessary to substantiate the previously denied service connection claim for a low back disorder (i.e. a currently diagnosed low back disorder and lay evidence of a continuity of low symptomatology) and the service connection claim is reopened.  See 38 C.F.R. § 3.156(a).  While the claim for a low back disorder is reopened, the Veteran is reminded that the standard for reopening a claim is relatively low and does not necessarily indicate his claim will be ultimately granted.  


Legal Criteria for Service Connection

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection for certain "chronic" diseases, such as arthritis, hypertension and psychoses, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.   Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380- 81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the instant claims.

Low Back Disorder

The Veteran essentially claims that he currently has a low back disorder that's related to his military service.  He contends that he injured his low back on two occasions while on active duty.  First, he reports that he was thrown from a military jeep in May 1970.  He stated that he did not receive any particular injuries at the time and he denied receiving any medical treatment.  As the second incident, the Veteran claims that he was thrown from a motorcycle while on active duty and that he was treated for cuts.   He claims that he also underwent X-ray examinations in conjunction with this incident.   

The Veteran's service treatment records have been reviewed and are negative for documented low back injury.  A low back disorder was not identified on the December 1971 separation report of medical examination.  On the associated December 1971 separation report of medical history, the Veteran denied ever having recurrent back pain.

The claims file reflects that the Veteran underwent a VA examination in October 1972 to assess his claimed back disorder.  He reported that he was thrown from a jeep in May 1970, but that he did not have any particular problems following the incident.  The Veteran also stated that he was thrown from a motorcycle in July 1971, after which he experienced low back pain.  The physical examination revealed no abnormalities or tenderness of the spine.  An associated X-ray examination revealed lumbarization at S-1; the lumbosacral spine was otherwise unremarkable.  The Veteran was diagnosed with low back pain of uncertain etiology.  

Private treatment records show intermittent reports of low back pain.  On a January 2008 private treatment record, the Veteran was diagnosed with chronic low back pain.  Private treatment records dated in February and May of 2010 show that the Veteran denied having back pain.  An October 2010 private X-ray report shows that the Veteran was diagnosed with degenerative disc disease of the lumbar spine.

The Veteran's VA treatment records and Social Security Administration (SSA) records have been associated with the claims file and show treatment for and assessments of unrelated conditions.  These records show that post-separation, the Veteran worked for over thirty years in a job involving manual labor.  Included in these records are his reports that he was unable to work due to a cardiac disorder.

Having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claims for service connection for a low back disorder.  The Board recognizes the medical evidence shows that the Veteran was diagnosed with lumbarization in October 1972 and degenerative disc disease of the lumbar spine in October 2010.  However, the preponderance of the evidence, as discussed below, does not indicate that the Veteran's back disorder is related to an in-service injury or that the disorder is otherwise related to his period of active service.  Therefore, the Board concludes that service connection is not warranted.

As an initial matter, the Board finds that service connection is not warranted for the Veteran's diagnosed lumbarization.  Lumbarization is a congenital defect.  See Scalmato v. West, 17 Vet. App. 249 (1999).  Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation subject to service connection.  See 38 C.F.R. § 3.303(c).  VA regulations specifically prohibit service connection for congenital and/or development defect unless it is subject to a superimposed disease or injury which creates additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (199) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  The evidence in this instance does not confirm that the Veteran sustained additional injury to the congenital or development defects.  When observed on X-ray in October 1972, the spine was reported to be normal otherwise.  Thus, the lumbarization disorder cannot be service connected as a matter of law, absent evidence of aggravation by superimposed disease or injury, which the record does not demonstrate.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); see also, Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 11-1999 (Sept. 2, 1999).

With regards to the low back degenerative disc disease, the Board finds that the preponderance of the evidence weighs against the claim for service connection.  Here, the Veteran essentially maintains that he injured his low back on two occasions during his military service.  He claims that he fell from a jeep and from a motorcycle while on active duty.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., experiencing low back pain.  See Washington v. Nicholson, 19 Vet. App. 362 368 (2005).  Lay evidence is one type of evidence that must be considered in determining whether service connection is warranted, and competent lay evidence can be sufficient in and of itself to support a claim thereof. See Buchanan, 451 F.3d at 1335.  In Jandreau v. Nicholson, 492, F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id. 

Although the Veteran is competent to report that he has experienced low back pain ever since his military service, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In making this credibility determination, the Board does not find the Veteran's statements that his lumbar spine degenerative disc disease began in service and that he experienced a continuity of symptomatology to be credible.  The Board finds that while the Veteran reported that he experienced low back pain while in service is competent, he made such reports only in conjunction with his claim for benefits.  Indeed, the Veteran himself reported during the October 1972 VA examination that he did not have any problems or medical treatment following the reported in-service jeep incident.  He also reported that he was treated for cuts and underwent an X-ray examination following the claimed in-service motorcycle accident.  The service treatment records, however, are negative for evidence that he was involved in a motorcycle accident or that he was treated following the claimed incident.  These records do show treatment for unrelated conditions, but are negative for reports of low back symptomatology.  The Board finds the service treatment records to carry far more weight of credibility and probative value that the Veteran's statements concerning the whether there was an injury to the low back.  See Curry v. Brown, 7 Vet. App. 5, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Such records are more reliable, in the Board's view, than the unsupported assertions of events, made in connection with his claim for monetary benefits from the government.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

Moreover, the Veteran's statements regarding a continuity of low back symptomatology attributable to his degenerative disc disease is not competent or credible in light of the additional medical evidence and lay statements of record.  The Board acknowledges the Veteran's October 1972 reports of low back pain; however, at that time the Veteran's reported back pain was essentially attributable to his lumbarization, for which service connection is not available.  The medical evidence of record does not show other reports of low back pain until January 2008, which is over three decades after he separated from service.  Although subsequent medical records show treatment for numerous disorders, these medical records are silent for any reported low back symptomatology.  Further, the Veteran's lay statements indicate that he worked in a physically demanding job for many years following his separation.  However, there is no indication from the evidence of record that the Veteran experienced any difficulties performing the physical demands of his employment due to any low back symptomatology.  The Board finds these factors together to be highly probative evidence that there has not been a continuity of low back symptomatology (other than that which has been attributed to his lumbarization) and weigh heavily against any contention to the contrary.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336- 37 (Fed. Cir. 2006) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); see also Waters v. Shinseki, 601 F.3d 1274 1278 (Fed. Cir. 2010) (elucidating that VA must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to); Jandreau, 492 F.3d at 1376-77 (stating "[w]hether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board").  Thus, in light of the lack of any record of treatment for a low back problem for more than three decades after service and the internal inconsistency of his accounts, the Board finds any of the Veteran's reports of continuity of low back problems due to lumbar degenerative disc disease - as opposed to lumbarization since service - are not competent or credible, and thus of no probative value.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Moreover, the evidence is void of a medical opinion that relates the Veteran's current low back degenerative disc disease to an in-service injury or otherwise to his military service.  The only contentions that his low back disorder is related to his period of active service come from the Veteran's own assertions.  While the Board is sympathetic to the Veteran's own statements and believes that he is competent to report his current symptomatology and his military experiences, he does not have the requisite special medical knowledge necessary to render an opinion as to medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 38 C.F.R. § 3.159.  In essence, there is no competent medical opinion of record etiologically relating the Veteran's low back degenerative disc disease to his service.  See Pond v. West, 12 Vet. App. 341; Caluza v. Brown, 7 Vet. App. 498 (1995).  In view of these circumstances, a VA examination is not necessary to obtain a medical opinion as the etiology of the Veteran's low back degenerative disc disease as the evidence does not raise a possibility of substantiating his claim of an in-service incident or occurrence attributable to his current disorder.

In sum, although the Veteran is competent to report having in-service and continual post-service low back symptomatology (i.e. pain), the preponderance of the evidence is against the claim, as the Board finds this account not credible.  Additionally, there is no competent medical evidence of record relating his diagnosed lumbar degenerative disc disease to an in-service injury or to his military service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, 1 Vet. App. 49; Ortiz v. Principi, 274 F.3d 1361 (Fed, Cir. 2001).  As such, service connection for a low back disorder is denied.  

Hypertension

The Veteran claims that his currently diagnosed hypertension is related to his military service.  He identifies the onset of his hypertension as occurring while he was on active duty.  The Veteran also asserts that the claimed disorder is related to his service in the Republic of Vietnam.

The Veteran's service personnel records have been associated with the claims file and confirm his service in the United States Army from May 1969 to January 1972, to include service in the Republic of Vietnam.  While these records reflect that he awarded the Vietnam Service Medal and the Bronze Star, there is no indication that he received any awards or medals indicative of combat.

The Veteran's service treatment records have been reviewed and do not reflect that the Veteran was diagnosed with or treated for hypertension while on active duty.  The July 1976 enlistment report of medical examination shows that the Veteran's systolic blood pressure was 120 and his diastolic blood pressure was 86 (120/86).  The December 1971 separation report of medical examination shows that his systolic blood pressure was 128 and his diastolic blood pressure was 86 (128/86).  On the associated December 1971 separation report of medical examination, the Veteran denied ever having high or low blood pressure.

A June 1982 private treatment record shows that the Veteran was diagnosed with hypertension.

Subsequent VA treatment records show treatment for diagnosed hypertension as recently as July 2011

Having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for hypertension.  The medical evidence in this case shows that the Veteran was diagnosed with hypertension in June 1982.  There is, however, no evidence that the Veteran suffered from hypertension during his active service.  Pursuant to VA regulations, "the term hypertension means that the diastolic blood pressure is predominately 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm."  38 C.F.R. § 4.104, Diagnostic Code 7101 Note (1) (2010).   The Veteran's July 1976 enlistment examination recorded the Veteran's blood pressure as 120 systolic and 86 diastolic, while his December 1971 separation examination recorded the Veteran's blood pressure as 128 systolic and 86 diastolic.  These figures are below the threshold established by the VA regulation for hypertension.  There is also no evidence that the Veteran was treated for hypertension during his active service.  Thus, the Board finds that the Veteran did not suffer from this condition during his active service.

The Board further highlights that the medical evidence does not show a diagnosis of hypertension until June 1982, which is over ten years after the Veteran's separation from active service.  The Board notes that evidence of a prolonged period without medical complaint and the amount of time that elapsed since active duty service can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (2000).

Additionally, the Board finds that the Veteran is not entitled to service connection on a presumptive basis for his hypertension.   The Veteran's service personnel records confirm that he served in the Republic of Vietnam, and he has offered testimony as to this service in statements submitted in support of his claim.  As such, he is presumed to have been exposed to herbicides during this service.  38 C.F.R. § 3.307(a)(6)(iii).  Hypertension, however, is not a disability that is presumed to be related to herbicide exposure.  38 C.F.R. § 3.309(e), Note 3 ("For purposes of this section, the term ischemic heart disease does not include hypertension.").  Also, though hypertension is listed among those diseases that may be presumptively service connected if they arise to a compensable degree within one year of service (see 38 C.F.R. § 3.307 and 3.309(a)), the medical evidence shows that the Veteran was not diagnosed with hypertension until ten years after his separation from active duty, in 1982.  Accordingly, the Veteran is not entitled to service connection for this condition on any presumptive basis.

In reaching the above determinations, the Board considered the Veteran's statements that his hypertension disorder is related to his military service, to include his service in Vietnam.  The Veteran, though, is not competent to comment on issues of medical etiology.   See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that lay evidence may be sufficient to establish a diagnosis of a condition, but not stating that lay evidence may be used to establish a medical etiology of a condition); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  While the Board will accept the Veteran's contentions as to his symptoms, because the Veteran is not competent to testify as to the etiology of his claimed disability, the Board will not consider his testimony for the purpose of establishing the causation of his hypertension.

In summary, the Board finds that though the Veteran currently suffers from hypertension, there is no evidence that he suffered from this condition during his active service and that there is no medical evidence establishing a nexus between his current condition and his active service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, 1 Vet. App. 49; Ortiz v. Principi, 274 F.3d 1361 (Fed, Cir. 2001).  As such, service connection for hypertension is denied.  

PTSD

The Veteran claims that he currently has PTSD due to his military service.  Specifically, he claimed that his psychiatric disorder is related to his service in the Vietnam.  Having reviewed the evidence of record in light of all relevant laws and regulations, the Board finds that the preponderance of the evidence is against the claim for service connection; thus, the appeal must be denied.

In addition to the legal criteria for service connection explained above, service connection for PTSD in particular requires:  (1) medical evidence diagnosing the condition in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Medical Disorders (4th ed. 1994) (DSM- IV), (2) credible supporting evidence that the claimed in- service stressors actually occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor(s).  See 38 C.F.R. §§ 3.304(f), 4.125(a).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  These revised regulations apply in cases like the Veteran's, which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)).  

More specifically, the revised regulations pertaining to PTSD no longer require the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that:  (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  

Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.   

Previously, VA was required to undertake extensive development to determine whether a non-combat Veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor; instead, credible supporting evidence of a corroborated in-service stressor was required.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

Turning to the merits of the claim, the Veteran's service treatment records are of record and negative for complaints or treatment of a psychiatric disorder.  The December 1971 separation report of medical examination shows that the psychiatric clinical examination was generally normal.  On the associated December 1971 separation report of medical history, the Veteran denied ever having depression, excessive worry, or nervous trouble of any sort.

Post-service VA and private medical records do not show that the Veteran was diagnosed with PTSD or that he was diagnosed with any other psychiatric disorder.

In August 2010, the Veteran underwent a VA PTSD examination, at which time his claims file was reviewed.  He denied having received any treatment for a psychiatric disorder or having any symptoms within the previous year.  The Veteran identified his PTSD stressors as his combat experiences in Vietnam.  Specifically, he reported experiencing enemy rocket and motor attacks.  Following the mental status examination, the examiner determined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  He noted that the Veteran met the DSM-IV stressor criterion based on the reported traumatic activities in Vietnam and that the stressor was related to a fear of hostile military activity.  However, the examiner concluded that the Veteran did not meet the DSM-IV criteria for a PTSD diagnosis or any other psychiatric condition.

The Veteran underwent a second VA PTSD examination in July 2011.  He reiterated that he experienced psychiatric symptomatology due to his service in Vietnam.  He reported experiencing incoming fire and seeing many people wounded during his service.  The Veteran underwent a clinical examination, after which the examiner determined that the Veteran did not have a mental disorder that confirms to the DSM-IV criteria.  The examiner noted that the Veteran's reported stressor was adequate to support a diagnosis of PTSD.  He concluded, however, that the Veteran was functioning well and that he did not meet the DSM-IV criteria for any psychiatric diagnosis.  

Based upon the evidence of record, the Board finds that the preponderance of the evidence weighs against the claim for service connection for PTSD.  Overall, the Board finds that the preponderance of the competent medical evidence of record does not indicate that the Veteran has a current DSM-IV diagnosis of PTSD to warrant service connection in this case.  The Board notes that the Veteran underwent VA examinations in August 2010 and July 2011, both of which were conducted in accordance with DSM-IV.  Following both examinations, the VA examiners concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD or any other psychiatric disorder.  Simply put, in the absence of a present PTSD disability, a grant of service connection for PTSD is clearly not supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (noting grant of service connection requires claimant have a current existing disability).  Thus, the Board does not reach the questions of whether there is credible supporting evidence that an in-service stressor claimed by the Veteran occurred and whether there is a medically established link between his current symptomatology.  Accordingly, service connection for PTSD is denied on the basis of there being no current diagnosis.

In reaching this determination, the Board acknowledges that the August 2010 and July 2011 VA examiners both noted that the Veteran's claimed stressor involving his fear of hostile enemy attacks while in Vietnam was adequate to support a diagnosis of PTSD.  The Board recognizes that the new amendment to the regulation applicable to claims for service connection for PTSD is applicable in this case in light of the Veteran's verified service in Vietnam.  See 75 Fed. Reg. 39843-01 (July 2010).  This amendment relates only to the requirements for establishing an in-service stressor, however, and does not change the requirement that a Veteran seeking service connection for PTSD be diagnosed with that disability in accordance with DSM-IV.  Id.  VA regulations still require that a service connection claim be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer, 3 Vet. App. at 225.  Service connection is not warranted in the absence of proof of current disability.  Absent evidence of current disability due to PTSD which could be attributed to active service, the Board finds that service connection for PTSD is not warranted.

In addition to the medical evidence, the Board has also considered the Veteran's statements that he has PTSD due to his military service.  In this regard, the Board finds the Veteran's statements as to the symptomatology associated with the claimed disorder and his military experiences to be both competent and credible.  A Veteran's lay statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, a chronic psychiatric disorder is not a disability subject to lay opinions as to diagnosis and etiology.  While some symptoms of a psychiatric disorder, such as sleep impairments, may be reported by a layperson, the diagnosis and etiology of the disorder require medical training.  The Veteran does not have the medical expertise to diagnose himself with an acquired psychiatric disorder, nor does he have the medical expertise to provide an opinion regarding its etiology.  Thus, the Veteran's lay assertions as to the etiology of the claimed psychiatric disorder are not competent or sufficient in this instance.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Under these circumstances, for the Board to conclude that the Veteran currently has PTSD related to his military service would be speculation, and the law provides that service connection may not be granted on a resort to speculation or remote possibility. 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service for which the Board is grateful, and the Veteran is sincere in his belief that his has PTSD that is related to his military service.  While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted.  The Board has also carefully considered the benefit of the doubt rule, but as the preponderance of the evidence is against the claim, the evidence is not in equipoise, and there is no basis to apply it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a low back disorder is reopened.  To this extent and this extent only, the appeal is granted.

Service connection for a low  back disorder is denied.

Service connection for hypertension is denied.

Service connection for PTSD is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


